Wiltrout, J.
Appellants filed their complaint against appellees, among whom are various public officials and business concerns, alleging that appellees are threatening to put into effect a certain resolution of the Common Council of the City of Evansville and a *667certain proclamation of the mayor. Injunctive relief is sought. Demurrers to the complaint were sustained. Appellants refused to plead over and judgment was rendered for appellees. This appeal challenges the rulings upon the demurrers.
The only relief sought is to enjoin the putting into effect of the specific resolution and proclamation here involved. The resolution as set forth in the complaint consists of a recommendation to the citizens of Evansville that they regulate and adjust their hours of business and employment to one hour earlier than usual during the period from 2 o’clock A. M. of Sunday, April 29, 1951, to 2 o’clock A. M. of Sunday, September 30, 1951, and that to avoid confusion and promote the orderly conduct of business they advance their clocks by one hour during that period. The proclamation of the mayor requested that the policy outlined by the common council be followed.
The controversy here has become moot. The appellants could not now obtain any relief under their complaint if the court should decide the question presented in their favor. There is nothing upon which an order of injunction could operate. We therefore dismiss the appeal. Smith v. Am. Nat. Bank of Indpls. (1948), 118 Ind. App. 413, 78 N. E. 2d 874; Johnson v. Paris, Trustee (1922), 78 Ind. App. 110, 134 N. E. 880; Bloom v. Town of Albion (1933), 96 Ind. App. 229, 183 N. E. 325.
Note. — Reported in 101 N. E. 2d 196.